COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-07-451-CV
 
 
DAVID SCOT LYND                                                              APPELLANT
 
                                                   V.
 
NORTHWOOD MHC, L.P.,                                                      APPELLEES
D/B/A
NORTHWOOD AND 
CITY
OF LEWISVILLE/LEWISVILLE 
POLICE
DEPARTMENT
                                              ------------
 
FROM
THE 367TH DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant David Scot Lynd
appeals from the trial court=s order severing his claims against appellees Northwood MHC., L.P.,
d/b/a Northwood, the City of Lewisville, and the Lewisville Police Department
from his divorce proceeding involving Lea Ailene Cox.  Both causes of action were originally filed
under Cause No. 2007-50902-367. 
On January 14, 2008, this
court sent a letter to appellant advising him that we may lack jurisdiction
over his appeal because the trial court=s AOrder on
Motion for Severance@ did not
appear to be a final, appealable order or judgment and stating that unless
appellant or any party desiring to continue the appeal filed a response on or
before January 24, 2008, showing grounds for continuing the appeal, we would
dismiss the appeal for want of jurisdiction.[2]  Appellant did not file a response.  




This court has jurisdiction over appeals from final judgments and
certain interlocutory orders, if specifically authorized by statute.[3]  The order from which appellant appeals is
neither a final judgment nor an interlocutory order for which an appeal is
authorized by statute.[4]  Because we have no statutory authorization to
review the trial court=s
interlocutory order granting appellees= motion to sever, we dismiss this appeal for want of jurisdiction.[5]  
 
PER CURIAM
 
PANEL D: 
CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: 
February 21, 2008                             
 




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 42.3(a).


[3]See
Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992).


[4]See Tex. Civ. Prac. & Rem. Code Ann. ' 51.014(a)
(Vernon Supp. 2007); Jack B. Anglin Co., 842 S.W.2d at 272 (AA
final judgment is one which disposes of all legal issues between all parties.A).


[5]See Tex. R. App. P. 42.3(a), 43.2(f).